Dear Mr. McKay:
You have requested an opinion of the Attorney General regarding the proper disposition of fines and forfeitures imposed on individuals prosecuted under state statute in the City Court of Opelousas.
You state that, presently, the Court is remitting the fines and forfeitures, including those imposed under state statutes, to the City of Opelousas, when the arresting officer is a city policeman.  When the arresting officer is a parish or state law enforcement officer, the fines imposed are remitted to the parish treasury.
In answer to your question, I draw your attention to LSA-R.S.13:1898 (A) which provides as follows:
"A.  Except as otherwise provided by special law and in Subsection B thereof, the clerk of the city court or the marshal, as designated by the judge, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury when the prosecution is on behalf of the city and into the parish treasury to be deposited in the parish general fund and used as a general expenditure of said parish, in parishes other than Orleans, when the prosecution is on behalf of the state or parish."
In addition, LSA-R.S. 15:571.11 (A)(1)(a) provides, in pertinent part, the following:
"All fines and forfeitures imposed by district courts and district attorneys conviction fees in criminal cases and prosecutions for violations of state law or parish ordinances, upon collection by the sheriff or executive officer of the court, shall be paid into the treasury of the parish in which the court is situated and deposited in a special `Criminal Court Fund' account . . ."
As can be seen from the above provisions, if the prosecution is on behalf of the city (i.e. prosecution for a violation of a city ordinance) the proceeds from the fines are to be paid into the city treasury.  However, if the prosecution is on behalf of the state or parish (i.e. prosecution for a violation of a state statute or a parish ordinance) then the proceeds from the fines are to be deposited with the parish.  Therefore, a fine received from the prosecution of a state statute in city court must be deposited with the parish.
Further, reading LSA-R.S. 13:1898 and 15:571.11 in pari materia, whenever a prosecution is on "behalf" of either the parish or the state, any fines or forfeitures collected should be credited to the Criminal Court Fund.  See Opinions of the Attorney General Nos. 78-1076 and 74-518.
I hope this satisfactorily answers your question, but should you require additional information or if we can assist in any other matter, please do not hesitate to contact us.
With kindest regards, I am
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III:lbw-0018R
cc:  The Honorable Kenneth Boagni Judge, City Court of Opelousas 301 North Main Street Opelousas, LA 70570